Citation Nr: 1404572	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-32 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability, including as secondary to a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Waco, Texas.  A transcript of the hearing is of record.

In August 2013 the Board remanded the issues of service connection for a back disorder and a neck disorder for additional development; namely, to ensure that all service treatment records and service personnel records have been associated with the claims file.  No further action to ensure compliance with the Board's remand directives is required (Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that a current back disorder and a current neck disorder was not present in service or until many years thereafter, and they are not related to service.



CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 5107, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

2.  A neck disability was not incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 5107, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements were accomplished in letters dated in April 2004, July 2008, and April 2012.  The Veteran was provided notice regarding the information and evidence needed to substantiate his claims for service connection, including the criteria for a grant of service connection; the information and evidence to be submitted by him; and the information and evidence to be obtained by VA.  He was also apprised of how disability evaluations and effective dates are assigned.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

As regards VA's duty to assist, the Veteran's service personnel records, service treatment records, and post-service medical records, including all pertinent records from all relevant sources identified by the Veteran, and which he authorized VA to obtain, are in the claims file.  The Veteran was also afforded a VA examination, and testified regarding his claims for service connection in a Travel Board hearing before the undersigned Veterans Law Judge in January 2012.  During that hearing the Veteran was ably assisted by an accredited representative from the Texas Veterans Commission.  His representative, and the Veterans Law Judge, asked questions to ascertain the onset of his shoulder problems and whether there was a relationship to service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Additionally, the Veteran has demonstrated actual knowledge of what was needed for the claims to be granted, as evidenced by the questioning pursued by his representative and his responses during the hearing.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims herein addressed on the merits, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran seeks service connection for a current back disorder and a current neck disorder.  In correspondence dated in January 2000, the Veteran stated that he was treated at Tripler Hospital in Pearl Harbor, Hawaii, for low back pain resulting from a 1968 motor vehicle accident during his tour of duty in Hawaii.  He added that he was reduced in rank due to this incident, and says that the incident was documented in his service personnel records.  See also May 2003 Decision Review Officer Hearing Transcript, pp. 4-7.  He also says that he received treatment for neck pain in 1969 while playing football at Camp Jejune.  And during his 2012 Board hearing he testified that he jumped out of airplanes and helicopters during service; once landing in a tree.  See Board hearing Transcript, p. 14.  However, none of the Veteran's allegations are borne out by the evidence of record.  

Service treatment records, including the report of the Veteran's separation examination, contain no record of any complaints, diagnosis, or treatment for back or neck pain; and, indeed, during his 2012 Board hearing the Veteran tacitly admitted as much.  See Board hearing Transcript, pp. 13-14.  Additionally, there is no mention, whatsoever, in service treatment records or service personnel records of any motor vehicle accident, and the only Offenses and Punishments documented in service treatment records relate to a reduction in pay and suspension in January 1967 for attempted theft; and another reduction in rank and other restrictions for falsifying an official statement and wrongfully appropriating a U.S. government vehicle.  Although this latter evidence confirms that the Veteran was reduced in rank for wrongfully appropriating a government vehicle, there is, again, no mention of any respective motor vehicle accident or health complaints.  There is also no incidental evidence in service personnel records, such as record of parachute training and/or badge, that might tend to support the Veteran's contention that he jumped out of airplanes and helicopters during service.  Accordingly, in light of the service records and in view of the lack of any corroborative evidence in support of his current account, the Board does not find his current assertions to be credible.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, that is, because of possible bias or conflicting statements); see also Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

As for service connection on a presumptive basis, although the Veteran currently has a diagnosis of degenerative disc disease of the thoracolumbar and cervical spines, there is no medical evidence of record of arthritis in the year after service, so the criteria for a grant of service connection under 38 C.F.R. § 3.309 are not met.  

As for service connection for a condition diagnosed after service, the earliest medical evidence in the claims file of a back or neck problem derives from private medical records dated in 1992.  However, during his 2012 VA examination the Veteran said that he was told that he had disk problems in his back in the 1980s, and that his neck pain started in the 2000s.  Either way, this significant lapse in time after service militates against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Moreover, there is no competent evidence of record that links a current back and/or neck disorder to service.  On the contrary, according to the competent medical evidence of record, even assuming that the Veteran did jump out of helicopters during service, it is unlikely that his the current back and neck disorders onset during service or are related to service because the Veteran did not complain back then (see September 4, 2012, VA examination report), and there is no medical evidence of record that contradicts this conclusion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  At this point the weight of the evidence is decidedly against the claims.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).

To the extent that the Veteran himself suggests that there may be a nexus between his current back and neck complaints and his remote service some 40 years ago, it is not shown that he, as a lay person, is qualified through specialized education, training, or experience to offer a medical diagnosis or an opinion on medical causation.  Jandreau.  As such, the Veteran's opinion is of limited probative weight.  

The weight of the evidence is therefore against the claims.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Service connection must therefore be denied.  


ORDER

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


